Citation Nr: 1020120	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  05-25 359A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Son


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from November 1958 to July 1959.  The Veteran 
died on May [redacted], 2003.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision of the Milwaukee, Wisconsin Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2008, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the claims file.  
In September 2008 and in May 2009, the case was remanded for 
additional development and to satisfy notice requirements.


FINDINGS OF FACT

1. The Veteran died in May 2003; the immediate cause of his 
death was acute myocardial infarction (MI) due to, or as a 
consequence of coronary artery disease (CAD); cardiomegaly 
was listed on his death certificate as a significant 
condition contributing to death but not resulting in the 
underlying causes of death.  

2. At the time of the Veteran's death, he had established 
service connection for amputation of the left forefoot, rated 
40 percent; a low back disability, rated 10 percent; a right 
hip disability, rated 10 percent; and a left hip disability, 
rated 10 percent; he also had a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU), effective from October 6, 1997.  

3. The primary and contributory causes of the Veteran's 
death, acute MI, CAD, and cardiomegaly, were not manifested 
in service or within the first year following the Veteran's 
discharge from active duty, and are not shown to have been 
related to his service (or to have been caused or aggravated 
by a service connected disability).  

4. The Veteran's service-connected disabilities of amputation 
of the left forefoot, a low back disability, a right hip 
disability, and a left hip disability, did not cause or 
contribute to cause his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1131, 1154, 1310, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and her representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to 
all five elements of a service connection claim: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice for dependency and indemnity compensation 
(DIC) claims must also include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected claim; and (3) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a condition not yet service-connected.

The appellant was advised of VA's duties to notify and assist 
in the development of the claim.  While she did not receive 
complete notice prior to the initial rating decision, a July 
2009 letter provided certain essential notice prior to the 
readjudication of her claim.  Specifically, it provided 
notice that complied with Hupp and explained the evidence VA 
was responsible for providing and the evidence she was 
responsible for providing.  A November 2008 letter also 
informed the appellant of effective date criteria.  A 
February 2010 supplemental statement of the case (SSOC) 
readjudicated the matter after the appellant and her 
representative responded and further development was 
completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (a VCAA timing defect may be cured by the issuance of 
fully compliant notification followed by readjudication of 
the claim).

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for VA medical 
opinions in April 2006 and in November 2006; as will be 
discussed in greater detail below, those opinions are 
adequate.  The appellant has not identified any pertinent 
evidence that remains outstanding; in a February 2010 
statement she indicated that she did not have any more 
information or evidence to submit.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.

B.	Legal Criteria, Factual Background, and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather, it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The Veteran's death certificate shows that the immediate 
cause of his death was an acute MI due to CAD.  Cardiomegaly 
was listed as a significant condition contributing to death 
but not resulting in the underlying causes of death.  

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to an MI, CAD, and/or 
cardiomegaly.  Consequently, service connection for any such 
disease/condition on the basis that it became manifest in 
service and persisted is not warranted.  Inasmuch as there is 
no evidence that the Veteran's CAD was manifested in the 
first year following his discharge from active duty, service 
connection for such disease under the chronic disease 
presumptive provisions of 38 U.S.C.A. § 1112; 
38 C.F.R.§§ 3.307, 3.309 (for atherosclerosis, 
cardiovascular-renal disease, or endocarditis) likewise is 
not warranted.  

There is also no evidence in the record that relates any of 
the Veteran's death-causing disabilities to his service.  The 
death certificate only lists these diseases/ conditions as 
death-causing disabilities without giving an opinion as to 
their etiologies.  Likewise, November 1964 Mercy Hospital 
treatment records, December 1996 to April 2003 VA treatment 
records, and January 2003 to April 2003 University of 
Wisconsin Hospital and Clinics treatment records, only 
concern the treatment of the Veteran's various ailments 
(which include hypothyroidism/history of cancer, morphea on 
the back, obesity, diabetes mellitus, peripheral vascular 
disease, tremor of hands, gastroesophageal reflux disorder, 
hypercholesterolemia, hypertension) and do not include 
opinions as to their etiologies, to include whether any were 
service-related.  Significantly, the appellant has not 
submitted any competent (medical) evidence showing or 
suggesting that there is a direct relationship between the 
Veteran's death-causing disabilities and his service.  

Instead, the appellant alleges that the Veteran's inability 
to exercise due to his service-connected disabilities as well 
as the multiple medications he was taking for his service-
connected disabilities caused him to develop a heart 
condition.  See April 2008 Travel Board transcript.  The only 
competent (medical) opinions in the record that specifically 
address the question of whether the Veteran's death-causing 
disabilities were related to his service-connected 
disabilities are the April 2006 and November 2006 VA medical 
opinions.

The April 2006 VA consulting physician reviewed the Veteran's 
claims file, including his postservice medical records, and 
noted that in addition to his aforementioned service-
connected disabilities, he also had a long history of tobacco 
abuse, obesity, diabetes, thyroid disease, and hypertension.  
He also noted the Veteran took Oxaprozin for his service-
connected low back and bilateral hip disabilities.  He then 
opined that "it [was] not at least as likely as not that the 
veteran's service connected conditions caused or contributed 
in any meaningful way towards [his] death."  He explained 
that degenerative joint disease (i.e., the Veteran's service-
connected low back and bilateral hip disabilities), 
amputations, and Oxaprozin would not cause or contribute to 
CAD, but the Veteran's nonservice-connected conditions were 
all known risk factors for developing CAD.  Regarding the 
appellant's contention that the Veteran had been prescribed 
too many medications without proper instructions, the 
consulting physician found no indication in the Veteran's 
treatment records that he was confused, noting that 
laboratory indicators suggested he was taking his medications 
appropriately.  Regarding the appellant's contention that the 
Veteran's service-connected disabilities prevented him from 
exercising, the consulting physician stated the Veteran's 
service-connected disabilities did not make it impossible for 
him to exercise nor did they make it impossible for him to 
quit smoking.  He noted that the Veteran's treatment records 
showed he had been counseled on many occasions to stop 
smoking and to exercise more, but the Veteran refused to do 
both.

The November 2006 VA consulting physician opined that "it 
[was] not at least as likely as not that the veteran's 
service connected disabilities, including any medications 
taken for them, either caused or materially contributed to 
the cause of [his] death."  He explained that not only were 
the medications listed appropriate for the Veteran's 
conditions, but also he could not find evidence in the claims 
file that the Veteran had been overly medicated or improperly 
informed about the effects of his medications.  

Both the April 2006 and November 2006 VA consulting 
physicians opined, in essence, that the Veteran's death-
causing disabilities are unrelated to his service-connected 
disabilities.  As they were provided by physicians (who are 
qualified to provide them), and are based on reviews of the 
record, reflect familiarity with the Veteran's medical 
history, and include a detailed explanation of rationale, 
they are adequate, and have substantial probative value.  
Because there is no competent evidence to the contrary, the 
opinions are persuasive.  
The Board notes that the appellant also submitted lay 
statements from C.J.G. and G.D.K; the former served with the 
Veteran and the latter is a childhood friend of his.  In 
particular, G.D.K. stated that after the Veteran's foot 
injury in service, he continued to have problems until his 
condition grew progressively worse in 1990 and 1991.  He 
stated that the Veteran's legs and hip conditions prevented 
him from walking long distances, and noted that he also 
developed severe tremors, shortness of breath, chest pain, 
and stomach problems.  G.D.K. then stated, "I believe most 
of his problems stemed [sic] from the way he was walking, and 
his hips were deteriorating.  It was impossible for [him] to 
exercise and try to improve his condition."  While the 
appellant, C.J.G., and G.D.K., may be sincere in their 
beliefs that the Veteran's death was related to his service-
connected disabilities, they are laypersons, and lack the 
training to opine regarding medical causation; the etiology 
of [a death-causing] disability is a medical question that is 
not capable of resolution by lay observation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); see also Jandreau 
v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the appellant's 
claim.  In such a situation, the benefit of the doubt 
doctrine does not apply, and the claim must be denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


